DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on February 24, 2021. 
In view of amendments filed February 24, 2021 to the title, the objection to the specification is withdrawn. 
Examiner's Statement of Reason for Allowance
Claims 1-14 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Image Forming Apparatus, Method of Controlling Image Forming Apparatus, and Storage Medium for Detecting a State of A Consumable and a State of a Service to Order the Consumable.
Claims 1, 19 and 20 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches “[1] […] a first detection unit configured to detect a change of the state of the consumable from a first state indicating that an amount of the consumable is greater than a threshold to a second state indicating that an amount of the consumable is less than the threshold;
an enabling unit configured to enable a service that transmits a notification to a server so that a new consumable is ordered; 
a second detection unit configured to detect a change of a state of the service from a disabled state to an enabled state;
a control unit configured to control a transmission unit to transmit the notification to the server based on the first detection unit detecting the change of the state of the consumable in a situation that the state of the service is the enabled state, and the transmission unit to transmit the notification to the server based on the second detection unit detecting the change of the state of the service in a situation that the state of the consumable is the second state.” along with all other limitations as required by independent claim 1.
“[19] […] detecting a change of the state of the consumable from a first state indicating that an amount of the consumable is greater than a threshold to a second state indicating that an amount of the consumable is less than the threshold;
enabling a service that transmits a notification to a server so that a new consumable is ordered;
detecting a change of a state of the service from a disabled state to an enabled state;
controlling to transmit the notification to the server based on detecting the change of the state of the consumable in a situation that the state of the service is the enabled state, and to transmit the notification to the server based on detecting the change of the state of the service in a situation that the state of the consumable is the second state.” along with all other limitations as required by independent claim 19.
[20] […] detecting a change of the state of the consumable from a first state indicating that an amount of the consumable is greater than a threshold to a second state indicating that an amount of the consumable is less than the threshold;
enabling a service that transmits a notification to a server so that a new consumable is ordered;
detecting a change of a state of the service from a disabled state to an enabled state;
controlling to transmit the notification to the server based on detecting the change of the state of the consumable in a situation that the state of the service is the enabled state, and to transmit the notification to the server based on detecting the change of the state of the service in a situation that the state of the consumable is the second state.” along with all other limitations as required by independent claim 20.
Specifically, the closest prior art, Tomono (2017/0090830) and Jimbo (2018/0167520) fails to either anticipate or render obvious the above underlined limitations. It follows that claims 2-18, 21 and 22 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamoto (2018/0240179) teaches a system that automatically makes an order for a consumable item attached to an image processing apparatus.
Ohta et al. (2020/0201230) teaches a technology relating to an image forming apparatus configured to calculate a toner usage amount per day. The image forming apparatus stores the calculated toner usage amount per day in a list when a toner usage history is permitted to be stored, and avoids storing the calculated toner usage amount per day in the list when the usage history is inhibited from being stored. When the toner usage history is permitted to be stored, the image forming apparatus extracts a feature amount indicating a toner consumption tendency exhibited by a user based on the toner usage amount per day corresponding to a predetermined period stored in the list, and avoids extracting the feature amount when the toner usage history is inhibited from being stored. 
Akimoto et al. (2020/0225885) teaches a delivery system including an information processing apparatus operated by a user, a printing apparatus and a server that instructs delivery of a consumable of the printing apparatus. The information processing apparatus requests screen information for making a contract related to the delivery of the consumable to the server, displays a screen based on the screen information received from the server, and transmit registration information input on the screen to the server. The server creates the screen information and transmits the screen information to the information processing apparatus, makes a contract of the delivery of the consumable to be used in the printing apparatus with the user, based on the registration 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672